Citation Nr: 1740121	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right and left foot disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

2.  Entitlement to service connection for a right and left arm disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

3.  Entitlement to service connection for a right and left hand disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

4.  Entitlement to service connection for a right and left fingers disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.
5.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy of the left upper extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

6.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy of the left lower extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

7.  Entitlement to service connection for a right and left leg disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

8.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

9.  Entitlement to service connection for a rib disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

10.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes.

11.  Entitlement to service connection for headaches, to include as due to exposure to herbicides, for accrued benefits purposes.

12.  Entitlement to service connection for urinary tract infections, to include as due to exposure to herbicides, for accrued benefits purposes.
13.  Entitlement to service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides, for accrued benefits purposes.

14. Entitlement to service connection for a bladder disorder, to include as due to exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  He died in October 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania, that, in pertinent part, denied the above claims.  The Veteran timely perfected a substantive appeal.

Unfortunately, during the course of the appeal, the Veteran died in October 2013.  
The surviving spouse of the Veteran filed a request to be substituted as the appellant, and, in pertinent part, filed a claim for accrued benefits in March 2014.  In June 2016, a Supplemental Statement of the Case regarding the issues on appeal on an accrued basis was provided to the appellant.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  In November 2007, the Veteran submitted claims for service connection for the issues captioned above; at the time of his October 2013 death, the claims remained pending.

2.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

3.  At the time of the Veteran's death, service connection had been established for diabetes mellitus.

4.  The preponderance of the evidence shows that the Veteran's asserted right and left, upper and lower, extremities disorders, to include chronic inflammatory demyelinating polyneuropathy, were not related to service, including exposure to Agent Orange; were not secondary to a service-connected disability; and did not manifest to a compensable degree within any applicable presumptive period.

5.  The preponderance of the evidence shows that the Veteran's asserted hypertension, rib disorder, and skin disorder were not related to service, including exposure to Agent Orange; were not secondary to a service-connected disability; and did not manifest to a compensable degree within any applicable presumptive period.

6.   The preponderance of the evidence does not show that the Veteran had a current headache disability that was related to active service, including exposure to Agent Orange; nor that one had become manifest within any applicable presumptive period.

7.  The preponderance of the evidence does not show that the Veteran had a current urinary tract infections, psychiatric disorder, to include PTSD, and bladder disorder that was related to active service, including exposure to Agent Orange; nor that one had become manifest within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right and left foot disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a right and left arm disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a right and left hand disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a right and left fingers disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for chronic inflammatory demyelinating polyneuropathy of the left upper extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for chronic inflammatory demyelinating polyneuropathy of the left lower extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a right and left leg disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for service connection for hypertension, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for a rib disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).
10.  The criteria for service connection for a skin disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

11.  The criteria for service connection for headaches, to include as due to exposure to herbicides, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

12.  The criteria for service connection for urinary tract infections, to include as due to exposure to herbicides, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

13.  The criteria for service connection for a psychiatric disorder, to include PTSD, to include as due to exposure to herbicides, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

14.  The criteria for service connection for a bladder disorder, to include as due to exposure to herbicides, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development 
action is necessary in order to satisfy VA's duties to the appellant under the VCAA. In correspondence issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  This included requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO has readjudicated the claims in a June 2016 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as is all available and relevant post-service evidence which the Veteran and appellant have identified and authorized VA to obtain.  38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2), (3) (2016).  As set forth in more detail below, the RO has also solicited an expert opinion from a VA examiner in connection with the appeal.  The Board finds that the opinion provided is adequate, based on a review of the pertinent evidence of record, and supported by a detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the appellant nor her representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  See 38 C.F.R. § 3.309 (e) (2016).

Diseases presumptively associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  See Notice, 75 Fed. Reg. 168, 53202-16  (Aug. 31, 2010).
These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113  provide that, where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2014).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307 (d) (2016).

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When a claimant dies while a claim is pending, an eligible person may be substituted.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a) (West 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the RO from which the claim originated.  38 U.S.C.A. § 5121A (West 2014). 

In this case, the Veteran died in October 2013, and in March 2014 the RO granted the appellant's motion for substitution.  Accordingly, the Board recognizes the substitution of the surviving spouse as the appellant in this case.  38 U.S.C.A. § 5121A (West 2014). When a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  The record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence.  Because the appellant is a substitute claimant in this case, the Board will consider all evidence submitted in this case, to include evidence submitted both prior to and after the Veteran's death.

Right and Left, Upper and Lower, Extremities Disorders, 
to Include Chronic Inflammatory Demyelinating Polyneuropathy

The Veteran has asserted that he had pain and neuropathy in the upper and lower extremities, to include chronic inflammatory demyelinating polyneuropathy, that is the result of his period of active service, to include as secondary to his service-connected diabetes mellitus.

A review of the Veteran's service treatment records does not show that the Veteran was treated for symptoms associated with an upper or lower extremity disorder during his period of active service.  His July 1967 separation report of medical examination shows that clinical evaluation of the upper and lower extremities was within normal limits.

Following service, a VA examination report dated in May 2008 shows that the Veteran reported that his physical activity was severely restricted since a neurological event that had developed secondary to an immune response to a flu shot that he received in December of 2006.  He had been admitted to West Penn
Hospital on June 10, 2007, and treated with immunoglobulin for assumed immune response to the flu shot.  The Veteran was recovering at home but was in a very debilitated state until March 2008 when he presented to the VA Pittsburgh Healthcare system with stroke-like symptoms.  The Veteran was then transferred to the John Heinz division for rehabilitation and was discharged on May 10, 2008.  He continued to be primarily wheelchair-bound.  He was able to get around his home with a walker and stiff braces on both legs.  Otherwise he was not able to perform any activities of daily living without assistance.  He was no longer able to drive.  He had been already retired, thus, it was not affecting his occupation.  Prior to March 2008, he had not been on diabetic medication, thus, did not have to avoid strenuous activity in order to prevent hypoglycemic reactions.  Since he had been discharged from Heinz he had been referred to Home Based Primary Care so a physician would come to his home and he did not have to go to the VA for visits.

Prior to this neurological event, he denied issues with fatigue or loss of strength or pruritus.  He had been ambulatory, and he denied any symptoms of claudication.  Doppler studies of both legs in March 2008 had not revealed peripheral vascular disease.  He reported intermittent pain, burning, tingling, and numbness of his feet and hands that was said to have begun in June 2007.  He had residual left hemiparesis since March 2008.  The diagnosis, in pertinent part, was peripheral neuropathy.  He was said to have been completely asymptomatic of any issues of diabetic neuropathy of his hands or his feet prior to June 10, 2007, when he experienced a neurological event that was diagnosed as an immune reaction to a flu vaccine.  The examiner added that this would not be the result of or caused by his diabetes.

A letter from J. L. Plowman, M.D., the Veteran's VA physician, dated in December 2012, shows that he was said to have been a patient since July 2008.  He was noted to have had diagnoses of diabetes, demyelinating axonal polyneuropathy in the lower extremities (a neurology note from 2008  was said to have indicated progressive weakness of the lower extremities with asymmetric onset suggestive of diabetic amyotrophy; vasculitic neuropathy should be considered as well); cerebrovascular accident in March 2008 with left sided weakness (computed tomography (CT) of the head showed no bleed; he was not able to complete a magnetic resonance imaging (MRI) study due to claustrophobia); and hypertension.  Dr. Plowman explained that since 2008, he had continued decline.  When first seen, he had been sitting up in a wheelchair, but that was the last time he had been seen out of bed.  He was said to have had severe pain and weakness.  Dr. Plowman referenced a December 2011 neurology report that suggested idiopathic progressive neuropathy (per records) but he reported a history of chronic inflammatory demyelinating polyneuropathy.  His examination, however, was more suggestive of an upper motor neuron process given the brisk reflexes and the milder degree of atrophy.  Dr. Plowman concluded that the Veteran had been part of the Agent Orange registry, and that his polyneuropathy was related to diabetes as there had never been any confirmed diagnosis of Guillain-Barre Syndrome.

A VA examination report dated in June 2016 shows that following a review of the medical evidence of record, the VA examiner opined that it was less likely that the Veteran's chronic inflammatory demyelinating polyneuropathy was proximately due to or the result of his service-connected diabetes.  The examiner explained that the Veteran had service in the Republic of Vietnam and had been exposed to Agent Orange, and that service connection had been established for diabetes mellitus, rated at 10 percent disabling.  No other complications from the diabetes were documented in the record.  The Veteran did have a unrelated neurological insult after he was diagnosed  with the diabetes, that affected grossly his lower and upper extremities, bilaterally.  His diabetes started as borderline in the early 2000's and in the mid-2000's, he was diagnosed with diabetes mellitus and placed on and off on anti-diabetic medication.  The diabetes was mostly very controlled with diet and weight loss to control the blood sugars, which were always well controlled. 

The examiner further explained that in 2006, the Veteran a flu (influenza) shot, and it was thereafter that he developed a sudden onset of lower extremity abnormal
sensations and eventual loss of function.  In 2007, he was admitted to the hospital and found to have an autoimmunity that resulted in damage to the nerve of the lower extremities and treated with immunoglobulin dosing.  Unfortunately, his condition deteriorated to the point of being in a wheelchair and having foot drop from loss of usage and muscle wasting.  This was a sudden and grossly severe decline insult neurologically to his extremities, and not at all a classic diabetic peripheral neuropathy picture.  It contrasted diabetic peripheral neuropathy of the extremities as far as onset symptoms and rapid deterioration.  In addition, Veteran's diabetes had been well controlled on no medications with only diet control, with no residuals or complications, confirmed the diabetes did not affect any fine or gross neurological periphery nerve fibers at this time frame or at all. 

The examiner added that pathophysiologically, the diabetes affects the fine small nerve fiber endings at the distal tips of the toes, and gradually progresses to the foot and lower legs, all with a bilateral progression, usually over many years with uncontrolled or consistently uncontrolled diabetic episodes.  As the elevated circulating blood sugars affect the vascular and neurological bed which causes the sugar globulins to block the blood flow the tissues - thus negatively affecting the nerve ending and fibers at the smallest sites starting distal at the tips of the toes.  The sensations include tingling, pain, walking on stones or cotton balls, or a varied paresthesia.  The fact that the Veteran's diabetes was well controlled with no associated diabetic complications, and the onset and progression and effect of the lower extremities and medically prescribed treatment using immunology dosing, clearly substantiates the latter is a separate and distinct issue.  Even in 2008 when the Veteran was using a wheeled walker assistive device, he was not on any medication to control his blood sugars from any uncontrolled diabetes, rather he was well controlled on diet only.  With such severity of the neurological affects to this Veteran in a short period of time, it was not at all a classic insidious development and progression of complications like it would be from a diabetic condition.  In 2009. He became bed bound status secondary to idiopathic polyneuropathy.  In 2013, sadly, he succumbed to the end stage of the disease, having to live and then dying in a VAMC geriatric facility for total care.  Even over the years in the facility, he never developed the need for oral agent to control his diabetes, and never developed any complications from diabetes like nephropathy or retinopathy.  He clearly had an insult to his neurological system, sudden and severe, like an auto-immunity reaction, that caused these complications, neuropathy, foot drop, foot ulcerations, and geriatric care 24 hours per day, and unfortunately his demise.  The idiopathic polyneuropathy, whether from flu shot or another unfound cause (idiopathic - meaning no cause found), is and was not caused in anyway by the Veterans very controlled diabetes.  This was an idiopathic polyneuropathy acute autoimmune condition secondary to a suspected influenza injection reaction and caused like a Guillain Barre Syndrome, not at all related in anyway or diagnosed as a diabetic related condition or complication such as diabetic peripheral neuropathy.  The examiner also provided detailed literature support for the conclusions reached.

At the outset, the Board recognizes that the Veteran was a Vietnam-era Veteran with service in Vietnam and as such, it is presumed that he was exposed to Agent Orange/herbicides in service.  In the case of such a Veteran, as noted above, service connection for certain specified diseases, to include "early onset" peripheral neuropathy, will be presumed if manifest to a compensable degree within specified periods after service.  However, the Board finds that preponderance of the medical evidence of record shows that the Veteran did not have early onset peripheral neuropathy as it had not become manifest to a degree of 10 percent or more within a year after the last date on which he was exposed.   Moreover, right and left leg, foot, arm, hand, and finger disorders are not disabilities for which presumptive service connection is available based upon exposure to herbicides in service.  As such, there is no basis for establishing service connection on a presumptive basis based on the theory the disabilities developed as a consequence of the Veteran's exposure to herbicides in service. 

The Board has also considered whether service connection for right and left, upper and lower, extremities disorders, to include chronic inflammatory demyelinating polyneuropathy, may be established on a direct basis, or as secondary to a service-connected disability.  In this regard, however, the Board finds that the preponderance of the evidence is against the claims.

As noted above, the service treatment records are negative of any findings associated with any disorder of the upper and lower extremities.  Following service, there is a considerable gap between separation and the initial documented complaints related to the upper and lower extremities.  The initial objective evidence was said to be between 2006 and 2007 wherein the Veteran had sustained a neurological reaction to a flu vaccine.  Moreover, there has been no medical evidence of record to suggest a nexus between the upper and lower extremity disabilities and the Veteran's period of active service.

With regard to whether the upper and lower extremity disabilities are secondary to a service-connected disability, specifically the service-connected diabetes mellitus, the Board has considered the opinion of Dr. Plowman that suggests that the Veteran's peripheral neuropathy was due to his diabetes mellitus.  However, this opinion is of limited probative value as it is not accompanied by a detailed rationale or explanation as to the reasons for reaching the conclusion.  The Court has held that the rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

The Board finds probative the June 2016 opinion of the VA examiner that concluded it was less likely that the Veteran's upper and lower extremity disabilities were due to or the result of his service-connected diabetes.  This opinion is considered probative as it was definitive and unequivocal, fully informed of the pertinent factual premises, and supported by detailed rationale.  Accordingly, it is found to carry significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the competent assertions of the Veteran and the appellant. 
Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 2007 that the medical evidence shows treatment for the asserted symptoms.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's right and left, upper and lower, extremities disorders, to include chronic inflammatory demyelinating polyneuropathy, was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the claim of entitlement to service connection for right and left, upper and lower, extremities disorders, to include chronic inflammatory demyelinating polyneuropathy, for accrued purposes, must be denied.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.

Hypertension, Ribs, and Skin Disorders

The Veteran has asserted that he had hypertension, rib pain, and a skin disorder that 
is the result of his period of active service, to include as secondary to his service-connected diabetes mellitus.

A review of the Veteran's service treatment records does not show that the Veteran was treated for symptoms associated with hypertension, rib pain, and a skin disorder during his period of active service.  His July 1967 separation report of medical examination shows that clinical evaluation was within normal limits.

Following service, the May 2008 VA examination report shows that the Veteran was said to have had no diagnosis of hypertension until March 2008, at which time he started on medication.  He had some evidence of renal insufficiency.  He had been a lifelong smoker, but there was no evidence of peripheral vascular disease.  Physical examination of the skin was clear of all diabetic lesions.  The diagnosis, in pertinent part, was hypertension, diagnosed in March 2008, this would not be caused by or the result of diabetes; and diabetic skin condition not found.  There was no reference to a disorder associated with rib pain.

The December 2012 letter from Dr. Plowman shows, in pertinent part, that the Veteran was said to have had a diagnosis of hypertension.  There was no opinion provided as to the etiology of the hypertension.  Moreover, there was no information provided regarding the asserted rib pain and skin condition.

With regard to a presumption associated with exposure to herbicides for a Vietnam-era Veteran with service in Vietnam, the Board finds that neither hypertension nor rib pain are disabilities for which the presumption is available.  While the presumption is available for chloracne, other acneform disease consistent with chloracne, and porphyria cutanea tarda, there is no evidence of record that the Veteran was ever diagnosed with those skin disorders.  As such, there is no basis for establishing service connection on a presumptive basis based on the theory the disabilities developed as a consequence of the Veteran's exposure to herbicides in service. 
The Board has also considered whether service connection for hypertension, rib pain, and a skin disorder may be established on a direct basis, or as secondary to a service-connected disability.  In this regard, however, the Board finds that the preponderance of the evidence is against the claims.

As noted above, the service treatment records are negative of any findings associated with hypertension, rib pain, and a skin disorder.  Following service, there is a considerable gap between separation and the initial documented complaints related to the asserted disabilities.  Moreover, there has been no medical evidence of record to suggest a nexus between the hypertension, rib pain, and skin disorder and the Veteran's period of active service.

With regard to whether the hypertension, rib pain, and skin disorder are secondary to a service-connected disability, specifically the service-connected diabetes mellitus, the Board has considered the only opinion of record addressing the issue is the May 2008 VA examination report that concluded hypertension would not be caused by or the result of diabetes, and that diabetic skin condition was not found.  This opinion is considered probative as it was definitive and based on a review of the evidence of record.  The appellant has not provided any competent medical evidence to rebut the opinion against the claims or otherwise diminish its probative weight

The Board recognizes the competent assertions of the Veteran and the appellant. 
Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan, 451 F.3d at 1336; Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno, 6 Vet. App. at 469.  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jones, 7 Vet. App. at 137.  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 2007 that the medical evidence shows treatment for any of the asserted symptoms.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's hypertension, rib pain, and skin disorder were incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); see Ober, 5 Vet. App. at 33.

Accordingly, the claim of entitlement to service connection for hypertension, rib pain, and a skin disorder, for accrued purposes, must be denied.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.

Headaches

The Veteran has asserted that he had headaches that were the result of his period of active service.

A review of the Veteran's service treatment records shows that in his pre-induction report of medical history at service entry in February 1965, the Veteran indicated that he had a history of headaches.  An August 1965 service treatment records shows that the Veteran reported headaches associated with sinusitis and nasal congestion.  In March 1966, a history of migraine headaches was indicated, but no evidence of current treatment.  The Veteran's separation report of medical examination dated in July 1967 showed that clinical evaluation of the head was within normal limits, and there was no indication of a headache disorder noted in the associated report of medical history.
Following service, the May 2008 VA examination report shows that the physical examination of the head was within normal limits.  There was no indication of a diagnosis associated with headaches.  The December 2012 letter from Dr. Plowman does not reference any disability manifested by headaches.

With regard to a presumption associated with exposure to herbicides for a Vietnam-era Veteran with service in Vietnam, the Board finds that headaches are not a disability for which the presumption is available.  As such, there is no basis for establishing service connection on a presumptive basis based on the theory the asserted headaches developed as a consequence of the Veteran's exposure to herbicides in service.
 
The Board has also considered whether service connection for headaches may be established on a direct basis, however, there is no diagnosis of a disability related to headaches during the period on appeal.  Congress has specifically limited entitlement to service connection benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the competent assertions of the Veteran and the appellant. 
Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan, 451 F.3d at 1336; Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno, 6 Vet. App. at 469.  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jones, 7 Vet. App. at 137.

Given the medical evidence against the claim, for the Board to conclude that the 
Veteran had a headache disability that was the result of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); see Ober, 5 Vet. App. at 33.

Accordingly, the claim of entitlement to service connection for headaches, for accrued purposes, must be denied.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.

Urinary Tract Infections,
 Psychiatric Disorder to Include PTSD, and Bladder Disorder

The Veteran has asserted that he had urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder that were the result of his period of active service.

A review of the Veteran's service treatment records does not show that the Veteran was treated for symptoms associated with urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder during his period of active service.  His July 1967 separation report of medical examination shows that clinical evaluation was within normal limits.

Following service, neither the May 2008 VA examination report nor the December 2012 letter from Dr. Plowman references any disability or symptoms associated with urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder.

With regard to a presumption associated with exposure to herbicides for a Vietnam-era Veteran with service in Vietnam, the Board finds that urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder are not disabilities for which the presumption is available.  As such, there is no basis for establishing service connection on a presumptive basis based on the theory the asserted disabilities developed as a consequence of the Veteran's exposure to herbicides in service.
 
The Board has also considered whether service connection for urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder may be established on a direct basis, however, there is no diagnosis of either disability  during the period on appeal.  Congress has specifically limited entitlement to service connection benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.  

The Board recognizes the competent assertions of the Veteran and the appellant. 
Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan, 451 F.3d at 1336; Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno, 6 Vet. App. at 469.  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jones, 7 Vet. App. at 137.

Given the medical evidence against the claim, for the Board to conclude that the Veteran had disabilities manifested by urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder that were the result of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); see Ober, 5 Vet. App. at 33.
Accordingly, the claims of entitlement to service connection for urinary tract infections, a psychiatric disorder, to include PTSD, and a bladder disorder, for accrued purposes, must be denied.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a right and left foot disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a right and left arm disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a right and left hand disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a right and left finger disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for chronic inflammatory demyelinating polyneuropathy of the left upper extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.


Service connection for chronic inflammatory demyelinating polyneuropathy of the 
left lower extremity, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a right and left leg disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for hypertension, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a rib disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for a skin disorder, to include as due to exposure to herbicides, or as secondary to a service-connected disability, for accrued benefits purposes, is denied.

Service connection for headaches, to include as due to exposure to herbicides, for accrued benefits purposes, is denied.

Service connection for urinary tract infections, to include as due to exposure to herbicides, for accrued benefits purposes, is denied.

Service connection for a psychiatric disorder, to include PTSD, to include as due to exposure to herbicides, for accrued benefits purposes, is denied.


Service connection for a bladder disorder, to include as due to exposure to herbicides, for accrued benefits purposes, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


